UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7089


DANNY A. RODRIGUEZ,

                    Petitioner - Appellant,

             v.

WARDEN J. STREEVAL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:20-cv-00308-NKM-JCH)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Danny A. Rodriguez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny A. Rodriguez, a federal prisoner, appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his convictions and

sentence by way of the savings clause in 28 U.S.C. § 2255 and denying his motion for

reconsideration. Pursuant to § 2255(e), a prisoner may challenge his convictions and

sentence in a traditional writ of habeas corpus under § 2241 if a § 2255 motion would be

inadequate or ineffective to test the legality of his detention. Here, the district court

correctly determined that Rodriguez may not challenge the validity of his convictions and

sentence through a § 2241 petition. Accordingly, we affirm for the reasons stated by the

district court. Rodriguez v. Streeval, No. 7:20-cv-00308-NKM-JCH (W.D. Va. June 4 &

July 16, 2020). In addition, we decline to address Rodriguez’s argument pursuant to

Rehaif v. United States, 139 S.Ct. 2191 (2019), that his 2004 convictions were

unconstitutional because he seeks to attack a different district court judgment than the one

underlying the current appeal. We deny Rodriguez’s motion to appoint counsel. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




                                             2